On Application for Rehearing.
FRICK, J.
An application for rehearing has been filed in the above-entitled case and also in the other 17 cases in which the decisions follow the decision in this case.
The only question presented by counsel which requires' consideration on this application is whether, as counsel suggests, this court has, in its decision, approved the order of the Public Utilities Commission in which it required the Utah Copper Company and some of the other plaintiffs to pay the temporary rates fixed by the commission, which rates were m excess of the contract rates existing between the defendant Utah Power & Light Company and the several plaintiffs referred to. That question Was not, nor was it intended to be, decided in any of those cases. As we viewed the matter, and as we now view it, that question was not involved in the proceedings, and hence was not decided. The question of whether the rates fixed by the commission, and which it ordered the plaintiffs aforesaid to pay, were just and reasonable, or Whether they apply to any one or more, or all, of the plaintiffs, or whether, under the circumstances, the commission had the power to make and enforce them, was not considered and not decided.
*192In view of that, tlie applications for rehearing should be and accordingly are, denied.
CORFMAN, C. J., and WEBER, GIDEON, and THURMAN, JJ., concur.